Citation Nr: 0724506	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-02 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
residuals of a low back injury with radiculopathy at the L5-
S1 nerve distribution and degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from August 
1996 to August 1999 and in the Army National Guard from 
August 2000 to July 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision.  The veteran had a 
hearing before the Board in April 2007 and the transcript is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

A Statement of the Case (SOC) was issued in January 2006 by 
the RO.  Thereafter, additional, non-duplicative evidence was 
received.  Specifically, the new evidence included notice of 
a grant of Social Security Administration (SSA) disability 
benefits for, among other things, the veteran's low back 
condition.  If a SOC is prepared before the receipt of 
further evidence, a supplemental statement of the case (SSOC) 
must be issued to the veteran, as provided in 38 C.F.R. 
§ 19.31, unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  
In this case, the newly obtained evidence was not duplicative 
of evidence already associated with the claims file, and it 
is relevant to these issues.  Therefore, in accordance with 
38 C.F.R. § 19.37(a), the case is returned to the RO for 
consideration and the issuance of a SSOC.

Again, the new evidence indicates the veteran is currently 
receiving SSA disability benefits.  The U.S. Court of Appeals 
for Veterans Claims (the Court) has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), emphasizes the need for VA to obtain 
records from other Government agencies. See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  Under the circumstances 
presented here the RO should request the veteran's SSA 
medical records.

The RO rated the veteran's disability under Diagnostic Code 
5242 (degenerative arthritis of the spine).  Effective from 
September 26, 2003, disabilities of the thoracolumbar spine 
are to be rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).  Notes appended to the rating formula 
for diseases and injuries of the spine specify that, among 
other things, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id. at Note (1).

Although the veteran was notified of the applicable general 
rating formula for diseases and injuries of the spine, the RO 
did not consider whether the veteran was entitled to a 
separate rating for neurological manifestations, to include 
radiculopathy.  Neurological manifestations are noted in the 
April 2005 VA examination as well as in the VA outpatient 
treatment records.  The RO should readjudicate the claim 
specifically considering whether a separate rating for 
neurological manifestations is warranted given the medical 
evidence. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).   In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  

Here, the last VA examination was conducted in April 2005, 
over 2 years ago.  Since that time, the veteran has been 
awarded SSA disability benefits and has had continuing 
treatment for chronic low back pain and neurological 
manifestations.  In light of the other development required, 
a new VA examination is indicated.

Since it is necessary to remand this claim for the 
reasons discussed above, the RO should also take this 
opportunity to ensure the duty-to-notify requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, have been fulfilled.  

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from January 2003 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent court decisions, 
and any other applicable legal precedent 
concerning the claim for an initial rating 
greater than 10 percent for residuals of a 
low back injury, to include radiculopathy 
and DJD. 

2.  Contact the SSA for the purpose of 
obtaining a copy of any decision(s) and 
all medical records relied upon in 
conjunction with the veteran's award of 
SSA disability benefits.  Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Obtain the veteran's medical records 
for back treatment from the VA Medical 
Center in Central Arkansas from January 
2003 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

4.  After the above is complete, schedule 
the veteran for an orthopedic and 
neurological examination for her low back 
condition, to include DJD and 
radiculopathy, to ascertain any and all 
current disabilities she has in connection 
with her low back condition (versus non-
service connected residuals of her stroke) 
and the current level of severity of each 
condition.  The examiner must conduct all 
necessary tests to ascertain the 
neurological and orthopedic 
manifestations, if any, of the veteran's 
low back condition separating out any 
manifestations due to other non-service 
connected conditions, to include her 
stroke, if possible.  The examiner should 
also specify specifically which nerve is 
affected by the veteran's low back 
condition and the manifestations thereof.  
The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions. 

5.  After the above is complete, 
readjudicate the veteran's claim. If the 
claim remains denied, provide the 
appellant a supplemental statement of the 
case (SSOC), which includes notice of the 
appropriate neurological diagnostic codes. 
An appropriate period of time should be 
allowed for response

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

